Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-4, 8-10, 12-24, 26-30
Claims amended: 1, 8, 12, 14, 19, 26-28
Claims cancelled: 5-7, 11, 25
New claims: n/a

Allowable Subject Matter
Claim(s) 1-4, 8-10, 12-24, 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 8, 12, 19, 26-28 (and their respective dependent claims) is/are allowable.  Claim(s) 1-4, 8-10, 12-24, 26-30 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. specifically with regard to a system for quantifying viewer engagement with a video playing on a display, the system consisting of: camera(s),capturing viewing area in front of the display, for acquiring of image data of the viewing area; microphone within proximity to the display, acquiring audio data representing a soundtrack of the video emitted by a speaker coupled to the display; memory, coupled to the camera(s) and the microphone, storing instructions, the image data and the audio data; processor(s), coupled to the camera(s), the microphone, and the memory, using the instructions, perform the following method. The method consists of: acquiring, with the camera(s), image data of a viewing area in front of the display while the video is being shown on the display; estimating, based in part on the image data, viewer data comprising a number of people present in the viewing area while the video is being shown on the display and a number of people engaged with the video in the viewing area; acquiring, with the microphone, audio data representing a soundtrack of the video emitted by a speaker coupled to the display; determining, identity of the video based in part on the audio data; quantifying the viewer engagement with the video based at least in part on the viewer data; estimating a viewer count and a positive duration ratio based on the image data and on demographic information about each household in the plurality of households. The viewer count representing the number of people engaged with each unique video and the positive duration ratio representing a ratio of total time spent by people in the plurality of households watching the unique video to a duration of the unique video. Determining an identity of each person present in the viewing area based in part on the image data, wherein quantifying the viewer engagement of the video comprises quantifying the viewer engagement for each identified person, and wherein quantifying the viewer engagement is carried out at a remote server, and determining whether a predetermined video in the plurality of videos is being displayed on the display based in part on the audio data, wherein quantifying the viewer engagement is based at least in part on whether the predetermined video is being displayed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421